Citation Nr: 1748982	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-03 785	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

In a February 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his service connection claims for left ear and right ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of entitlement to service connection for left ear and right hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In a February 2017 statement the Veteran indicated he wished to withdraw his service connection claim for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.
ORDER

The appeal for service connection for left ear hearing loss is dismissed.

The appeal for service connection for right ear hearing loss is dismissed.



		
Nathan Kroes
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


